Citation Nr: 0728542	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinea pedis (claimed as 
jungle rot).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's tinea pedis was not caused by or etiologically 
related to service.


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims he has tinea pedis as a result of jungle 
training in Panama.  The veteran's service medical records 
show that in May 1969 he had bilateral tinea cruris (jock 
itch) that was moderately severe.  However, his service 
medical records make no reference to any tinea pedis on 
either foot.  A Report of Medical History in conjunction with 
his separation examination in January 1970 indicated that he 
checked the box "No" for skin diseases.  While the 
veteran's separation examination noted a history of boils in 
service, the record does not indicate where the boils were 
located and they are a different type of skin disease than 
tinea pedis.  

Hence, the veteran's service medical record provides evidence 
against this claim.

In May 2003, VA furnished the veteran a compensation 
examination to determine whether he has tinea pedis.  On 
physical examination, the examiner found plantar scale with 
thickened toenails of subungual debris.  The examiner 
provided a diagnosis of tinea pedis and onychomycosis but did 
not provide a nexus to service.  

In contrast, a VA outpatient treatment record in December 
2003 found no skin rash despite the veteran's complaints of 
burning pains in his right foot.  A January 2004 outpatient 
treatment record noted the veteran complained of an itchy 
rash on his feet and "burning feet."  The VA physician 
provided an assessment of tinea pedis.  Hence, the post-
service medical record notes a current diagnosis of tinea 
pedis disorder but does not link this condition to service.

Indeed, the first documented evidence of his tinea pedis is a 
VA medical record in May 2003, 33 years after discharge from 
service.  This fact weighs heavily against the veteran's 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000) (holding that such a lapse of time is a factor for 
consideration in deciding a service connection claim).  
Hence, the post-service medical treatment record, as a whole, 
also provides evidence against this claim by failing to 
indicate any association between service and the disorder 
many years later. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  In this case, the Board finds that the service 
and post-service medical records outweigh the veteran's 
contention that this disorder was incurred in service, 
indicating a condition that began many years after service.

Based on the above, the preponderance of the evidence is 
against the veteran's tinea pedis claim.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A.  
§ 5107(b).  As a result, VA must deny the appeal.


The Duty to Notify and the Duty to Assist

The Board must ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notification obligation in this case was accomplished by way 
of letters from the RO to the veteran dated in May 2003 and 
January 2004.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained to fairly decide this appeal, and have not argued 
that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

The appeal is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


